[Cite as State v. Powell, 2020-Ohio-4768.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case Nos. 28775
                                                   :                    28776
 v.                                                :                    28777
                                                   :                    28778
 RYAN A. POWELL                                    :                    28779
                                                   :
         Defendant-Appellant                       :   Trial Court Case Nos. 2018-CR-2351
                                                   :                       2018-CR-3880
                                                                           2018-CR-3936
                                                                           2018-CR-4636
                                                                           2018-CR-4807
                                                       (Criminal Appeal from
                                                       Common Pleas Court)


                                              ...........

                                             OPINION

                            Rendered on the 2nd day of October, 2020.

                                              ...........

MATHIAS H. HECK, JR. by LISA M. LIGHT, Atty. Reg. No. 0097348, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422

ROBERT ALAN BRENNER, Atty. Reg. No. 0067714, P.O. Box 340214, Beavercreek,
Ohio 45434
      Attorney for Defendant-Appellant

                                             .............

HALL, J.
                                                                                            -2-


        {¶ 1} Ryan A. Powell appeals from his convictions for drug-possession offenses.

Specifically, he challenges the trial court’s denial of his motion that he be screened for

mental health court. The trial court did not abuse its discretion by denying the motion, so

we affirm.

                         I. Factual and Procedural Background

        {¶ 2} Powell pleaded guilty to five drug-possession charges under R.C.

2925.11(A): three fifth-degree felony charges of aggravated possession of drugs,1 a fifth-

degree felony charge of possession of a fentanyl-related compound,2 and a third-degree

felony charge of aggravated possession of drugs.3

        {¶ 3} In February 2020, before he was sentenced, Powell filed a motion in each

case to be screened for mental health court in which he said that he had a long history of

mental illness and “would benefit from being screened for mental health court so that he

is able to finally get the mental health treatment that he so badly needs.” But the trial court

summarily denied Powell’s requests. The court sentenced him to prison: one year for

each of the fifth-degree charges and two years for the third-degree charge, all sentences

running concurrently.

        {¶ 4} Powell appeals.

                                         II. Analysis

        {¶ 5} The sole assignment of error alleges:




1   Montgomery C.P. Nos. 2018-CR-2351, 2018-CR-3880, and 2018-CR3936.
2   Montgomery C.P. No. 2018-CR-4636.
3   Montgomery C.P. No. 2018-CR-4807.
                                                                                        -3-


        THE TRIAL JUDGE ERRED BY DENYING THE DEFENDANT’S MOTION

        FOR SCREENING FOR MENTAL HEALTH COURT.

        {¶ 6} Loc.R. 3.16 of the Montgomery County Common Pleas Court, General

Division (“Mont. Co. C.P.R.”) creates a specialized docket program known as the Mental

Health Court (“MHC”), the purpose of which is “to offer intensive probation and targeted

treatment for offenders who have been diagnosed with a serious mental illness, where

such illness contributed to the offender’s involvement in the criminal justice system.”

Mont. Co. C.P.R. 3.16(A).

        {¶ 7} A defendant enters MHC in one of two ways: the defendant is ordered to

MHC by the trial judge, Mont. Co. C.P.R. 3.16(C)(1), or the defendant is referred to MHC

by a judge, attorney, or others, Mont. Co. C.P.R. 3.16(D)(1). To be eligible for admission,

a defendant must meet certain legal and clinical requirements. Mont. Co. C.P.R.

3.16(C)(2). But ultimately, even if the requirements are met, it is the MHC Judge4 who

has the “final discretion” as to whether a defendant is eligible, Mont. Co. C.P.R.

3.16(D)(2), and “sole discretion” as to whether a defendant is admitted, Mont. Co. C.P.R.

3.16(C). Once a defendant is admitted, the MHC Judge has “authority over any and all

further court proceedings.” Mont. Co. C.P.R. 3.16(E).

        {¶ 8} Here, Powell filed a motion requesting “that he be screened for mental health

court.” As an initial matter, it is somewhat unclear what Powell was asking the trial court

to do, exactly. Was he asking the court to determine whether he was eligible for MHC,

that is, whether he satisfied the legal and the clinical requirements? Or was Powell asking

the court simply to order a mental-health assessment? The trial court understood him to


4   The “MHC Judge” is “the Judge assigned to MCH.” Mont. Co. C.P.R. 3.16(B).
                                                                                             -4-


be asking for the latter, “a mental health assessment for purposes of potential admission

to mental health court.” Order and Entry Denying Defendant’s Motion for Screening for

Mental Health Court, p. 1.

       {¶ 9} Under Rule 3.16, this assessment would be relevant only to the clinical

requirements and would not alone determine Powell’s eligibility for MHC. Moreover, the

rule does not say anything about the trial court ordering a mental-health assessment,

screening a defendant for MHC, or determining whether a defendant is eligible for MHC.

All the rule says about the trial court’s role is that “[t]he assigned Judge5 may order a

defendant to MHC.” Mont. Co. C.P.R. 3.16(C)(1). The trial court perhaps, in its inherent

discretion, could have ordered a mental-health assessment or given an opinion as to

whether it thought Powell satisfied the legal or clinical eligibility requirements (or both) for

MHC. But the rule does not require or grant discretion to the court to do either. At any

rate, we find the trial court’s decision to be reasonable. The presentence investigation

report (PSI) shows many unsuccessful attempts at treatment. Likely, after reviewing the

PSI, which the court said it considered, the trial court concluded that further treatment

would not help Powell.

       {¶ 10} Powell argues that the procedure in Mont. Co. C.P.R. 3.16(D) for referrals

to MHC was not followed in his cases, saying that the MHC Judge, not the trial judge, had

final discretion to decide eligibility. And Powell argues that the trial court should have

explained its rationale for denying his request by reviewing the rule’s MHC eligibility

requirements. But the trial court did not determine whether Powell was eligible for MHC.



5The “assigned Judge” is the judge to whom the criminal case was originally assigned.
See Mont. Co. C.P.R. 1.19.
                                                                                       -5-


It simply denied his request for a mental-health assessment. Even if the trial court had

granted Powell’s request, the MHC Judge still would have had to decide whether he was

eligible and whether to admit him.

                                     III. Conclusion

      {¶ 11} The trial court did not abuse its discretion by overruling Powell’s motion to

be screened for mental health court. The sole assignment of error is overruled.

      {¶ 12} The trial court’s judgments are affirmed.

                                     .............



TUCKER, P.J. and WELBAUM, J., concur.


Copies sent to:

Mathias H. Heck, Jr.
Lisa M. Light
Robert Alan Brenner
Hon. Mary L. Wiseman